Citation Nr: 1227576	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the left foot, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus of the right foot, currently evaluated as 30 percent disabling.

3.  Entitlement to a separate disability rating for arthritis of the talonavicular joints of the left ankle.

4.  Entitlement to a separate disability rating for arthritis of the talonavicular joints of the right ankle.

(The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected disabilities of the feet and ankles, for which the Veteran is unrepresented, is addressed in a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of  Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By its decision of May 14, 2008, the Board denied entitlement of the Veteran to schedular evaluations in excess of 20 percent for pes planus of each foot with hallux abductus and arthritis of the talonavicular joints of each foot and ankle.  By the same decision, the Board remanded to the RO through the VA's Appeals Management Center (AMC), the issues of extraschedular entitlement to increased disability evaluations for the aforementioned disorders.  On remand, the AMC delegated a portion of its responsibility to the VA's Remand and Rating Development Team (RRDT) at the VARO in Huntington, West Virginia.  Thereafter, that portion of the case was returned to the Board for additional review. 

An appeal of the Board's May 2008 decision followed to the United States Court of Appeals for Veterans Claims (Court) solely with respect to the schedular evaluations assigned for the Veteran's bilateral foot and ankle disorders.  By its memorandum decision of June 2010, the Court vacated the Board's May 2008 decision and remanded same to the Board for further review.  Such action was predicated on the Court's determination that the Board failed to affirmatively state a single Diagnostic Code (DC) under which the disabilities in question were to be rated, its failure to explain the degree of preservice disablement and under what DC that level of disability was subtracted from current disablement, and the Board's failure to provide the Veteran with a VA medical examination despite his incarceration or otherwise properly develop pertinent evidence.

In March 2011, the Board remanded these claims to the RO, consistent with the Court's decision, along with the claims for extraschedular ratings.  As all directed development has been completed, the claims are properly before the Board at this time.

In November 2010, the Veteran modified his power-of attorney, appointing Daniel G. Krasnegor, Attorney, to represent his interests only as to the issues of increased ratings for bilateral foot and ankle disorders.  Such attorney has subsequently declined to represent the Veteran on any other matters without input from the Veteran, and to this point, no input from the Veteran has been received by the Board.  As indicated above, the issue involving a claim for service connection for peripheral neuropathy remains on appeal, for which the Veteran remains unrepresented; such is addressed in a separate Board decision of the same date.

In a February 2012 decision, the RO awarded 30 percent ratings for each of the Veteran's feet disabilities, from November 10, 1997, the effective date of the grant of service connection.  While this represents a partial grant of the benefit, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in the February 2012 decision, the RO awarded a total disability rating based on unemployability due to service-connected disability (TDIU), effective November 19, 1997.  This represents a full grant of this benefit sought on appeal.  Therefore, while this claim was previously before the Board, it is no longer at issue.

As will be shown in the discussion below, the Board finds that the disabilities attributable to the Veteran's feet and ankles should be separated.  Therefore, the claims have been separated as outlined above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Profound pes planus with hallux abductus of the left foot is manifested by severe foot injury but not actual loss of use of the foot.

2.  Profound pes planus with hallux abductus of the right foot is manifested by severe foot injury but not actual loss of use of the foot.

3.  Arthritis of the talonavicular joint of the left ankle is manifested by marked limitation of motion.

4.  Arthritis of the talonavicular joint of the right ankle is manifested by marked limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for pes planus with hallux abductus of the left foot are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for a disability rating in excess of 30 percent for pes planus with hallux abductus of the right foot are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for a separate 20 percent disability rating, but no higher, for arthritis of the talonavicular joint of the left ankle are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2011).

4.  The criteria for a separate 20 percent disability rating, but no higher, for arthritis of the talonavicular joint of the right ankle are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's claims were already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Furthermore, as this is an appeal from the assignment of an initial effective date, no further duty to inform the Veteran of the requirements of VCAA exists.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided with such notice in June 2001, and his claim has thereafter been readjudicated on a number of occasions, most recently in February 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Next, VA has a duty to assist the Veteran in the development of the claims. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's VA and prison treatment records.  In February 2012, the Veteran was afforded a VA examination to determine the current severity of his service-connected disabilities.  Since this examination was conducted by a medical professional, who reviewed the claims file, conducted a complete evaluation, and provided diagnoses based upon the record, the Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

According to the February 2012 rating decision, the Veteran's severe pes planus with hallux abductus and arthritis talonavicular joints of the right foot and left foot and ankle are both rated 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  For pronounced flatfoot, a 30 percent rating is assigned when it is unilateral, and a maximum schedular 50 percent rating is assigned when it is bilateral.

Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries.  A note following the criteria indicates that, with actual loss of use of the foot, a 40 percent rating is to be assigned.

An August 1997 prison x-ray report shows that the examiner could not see how the Veteran was able to walk on his feet with the amount of degenerative changes taking place.  He had loss of dorsiflexion and plantar flexion of the ankle joint.  He also had crepitus with range of motion.  A cane and orthotic shoes were recommended.

In a June 1999 rating decision, the RO awarded service connection for severe pes planus with hallux abductus and arthritis of the talonavicular joints of the right and left foot and ankle and assigned 20 percent ratings to each disability.

A November 1999 prison report of an x-ray of the right ankle and right foot revealed an impression of well-corticated bony densities projective off the inferior aspect of the medial malleolus.  There were degenerative changes and no acute fracture seen.

In an August 2000 written statement, the Veteran indicated that he had to use a cane for ambulation and other inmates had to push him in a wheelchair at times.

A November 2000 prison treatment record shows that the Veteran was limping a great deal.  There were definitely some degenerative changes taking place in both subtalar joints, ankle joints, and Chopart joints.  He was falling down more and more.  He had lost his dorsiflexion and plantar flexion.  It was recommended that the Veteran be restricted from doing any work indefinitely.  He needed new medical shoes and a walker and wheelchair as needed.

A December 2001 prison report of x-rays shows an impression of definite degeneration changes in the right and left feet along with the calcaneal spur and the psychiat fracture.

A September 2002 prison treatment record shows the Veteran complained of heel pain.  He noticed significant gait instability.  Work limitations, to include avoiding standing, have been recommended.  The Veteran wore a custom foot orthotic with a soft insole.  On examination, there was no evidence of erythema or edema.  There was no pain on palpation of the plantar or fascial origin on the left foot.  There was no pain on range of motion of the first metatarsophalangeal joint.  Severe pes planus was appreciated.  The assessment was pes planus, heel spur syndrome on the right, and degenerative joint disease of the first metatarsophalangeal joint.

In a January 2003 written statement, the Veteran indicated that he had not yet worked while in prison because the doctors would not let him.

An October 2004 prison treatment record shows that the Veteran stopped walking on the track.  He borrowed a wheelchair to come for evaluation and walked into the examination room like he was in pain.  

A January 2005 prison treatment record indicates that the Veteran had severe rear foot valgus, left greater than right, with hallux deformity, left greater than right, at the first metatarsal phalangeal joint.  There was adductive varus deformity of the fifth digit, left foot and limited range of motion of the first metatarsal phalangeal joint.  The assessment was severe rear foot deformity and rear foot pes planus and bunion deformity with reductive varus of the fifth digit of the left foot.  There was a cord of the fifth left digit and plantar corn sub of the first web inner space on the right.  X-rays revealed moderate left and mild right hallux valgus deformity with associated degenerative change.  There were small plantar calcaneal spurs bilaterally.  Osteophyte formation was seen involving the tarsal bones bilaterally.  The changes appeared to be fairly stable since previous studies in 1999.  The conclusion was degenerative changes of both feet.

A September 2006 prison treatment record shows that the Veteran could walk only a few feet with his cane.  He had orthotics in the past that had been helpful.  Steroid injections in his ankles worked for only an hour or two.  On examination, there was significant diminished mobility.  There were bilateral hallux valgus deformities.  He had some pes planus but was able to heel and toe walk.  The Veteran had crepitation with flexion and extension and dorsiflexion of 40 degrees.  Plantar flexion was to 60 degrees bilaterally.  The Veteran had noted effusions.  He had some diminished sensation to the digits in a non-dermatomal distribution.  X-rays revealed significant degenerative changes in the ankles and mid-foot.  The assessment was diabetic neuropathy with development of Charcot feet.

In February 2012, the Veteran underwent VA examination.  His claims file and prison records were reviewed.  The Veteran was markedly antalgic with objective wincing with walking and standing.  There was an arthrogenic gait secondary to painful ankles and feet.  The Veteran was unable to walk on the heels or balls of his feet.  He was unable to tandem walk, with objective evidence of incoordination of both ankles and feet.  All ambulation less than thirty feet required the use of a single point cane.  Walking thirty feet caused 10/10 ankle and foot pain that terminated the exercise.  The walking limit of thirty feet was not due to weakness or fatigue.  All ambulation greater than thirty feet required the use of a wheelchair.  There was 5/5 bilateral lower extremity motor strength.  There were trace bilateral patellar tendon reflexes.  There were absent bilateral Achilles reflexes.  There was circumferential stocking complete loss of sensation to light touch, pin prick, temperature, and vibration from the bilateral mid tibias to the toes.

Examination of the ankles revealed no deformity or ankylosis or tenderness to direct palpation.  There was bilateral pitting edema of the ankles and feet secondary to chronic wheelchair dependency.  The swelling was not due to ankle pathology.  Active and passive range of motion testing of the bilateral ankles was performed three times and demonstrated objective signs of pain throughout bilateral ankle ranges.  Extension was to 0 degrees, and plantar flexion was to 30 degrees.  There was no loss of coordination and no change in active or passive range of motion during repeat testing and no additional losses of range of motion are recommended for the bilateral ankles due to painful motion or lack of endurance due to weakness or fatigue.

Examination of the feet revealed no hammertoes, pes cavus, or abnormal calluses.  There was tenderness of the right heel and bilateral plantar metatarsal heads.  There was no left heel tenderness.  There was no tenderness of the bilateral Achilles tendons or halluxes.  Weight bearing was abnormal with bilateral arch collapse (profound bilateral pes planus) and 10 degrees of bilateral valgus Achilles deviation with pronation.  There was 30 degrees of hallux abductus without pathologic bunions.  There was objective evidence of pain with both passive and active manipulation of the midfoot.  There was no ankylosis of the feet.  There were no corrective shoes, inserts, or braces.  The mid-foot arch collapse was consistent with Charcot's foot deformities.

The examiner opined that the predominant service-connected disability was the pes planus, and the subsequent ankle and mid-foot degenerative joint disease conditions were the major residuals of the pes planus condition, which persist to date.  The hallux abductus congenital disorder was of no clinical significance with no service treatment records or post-service medical records demonstrating significant hallux abductus or bunion problems.  A review of the file confirmed ongoing incapacitating, painful and unstable bilateral ankle and mid-foot degenerative joint disease with Charcot's foot deformities.  The examiner concluded that the Veteran was incapable of any gainful employment due to his ankle and foot conditions.  The Veteran's pes planus with residual ankle and mid-foot degenerative joint disease were the sources of the Veteran's severe continuous ankle and foot pain complaints.  They obviated standing or walking activities, and, therefore, nonsedentary employment and sedentary employment due to narcotic use.  It was at least as likely as not that the Veteran's pes planus and degenerative joint disease progressed in severity, by themselves, to render the Veteran incapable of any employment since February 2003.

First, the Board finds that the Veteran's foot disability, to include pes planus, was noncompensable at entry into service.  While pes planus of the feet was noted on examination in September 1979, his feet were noted to be nontender and asymptomatic.  Subsequent service records show that the Veteran's feet became painful and symptomatic during his active duty.  Therefore, the Board concludes that the Veteran's pes planus, while it existed prior to service, should be assigned a noncompensable rating prior to service.  Therefore, there will be no reduction in the rating or ratings that will be assigned to the Veteran's disabilities due to pre-service symptomatology.

While the most recent rating decision notes both Diagnostic Codes when discussing the Veteran's disabilities, the Board finds that the evidence shows that the Veteran is rated 30 percent disabled for each of his feet under the criteria of Diagnostic Code 5284, because, as will be explained below, his rating under Diagnostic Code 5276 would be lower than the two 30 percent ratings currently assigned.  As noted above, under Diagnostic Code 5284, a 30 percent rating is the maximum schedular evaluation for other injuries of the foot.  However, the Diagnostic Code also notes that a 40 percent rating is to be assigned with loss of use of the foot.  In this case, however, the Board finds that loss of use of the foot is not demonstrated.

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 4.63 (2011).

Here, all of the evidence shows that the Veteran has always been able to ambulate on his feet to some extent.  While he has been shown to have a limp in nearly every medical record, all records have shown that the Veteran retained some ability to ambulate with and without assistance.  Even the most recent February 2012 VA examination report indicates that, although it was painful, the Veteran is able to ambulate up to 30 feet with his cane.  For more than 30 feet, he needed to use a wheelchair.  While this demonstrates a significant impairment of the Veteran's feet, it also shows that there is not actual loss of use of either foot.  His feet would not be equally well-served by amputation and the use of a prosthetic, and none of the lay or medical evidence of record suggests that this is the case.  As such, rating increases to 40 percent under Diagnostic Code 5284 is not warranted.

Furthermore, if the Veteran was alternatively rated under the criteria of Diagnostic Code 5276, he would be entitled to one 50 percent rating for bilateral, pronounced flatfoot, which is a lower rating than the separate 30 percent ratings the Veteran is currently assigned.  See 38 C.F.R. § 4.25, Table I.  The Veteran could not be rated under Diagnostic Codes 5276 and 5284 simultaneously, because that would violate the rule against pyramiding of disabilities, as the rating under Diagnostic Code 5284 encompasses the whole foot, which would include the symptoms associated with flatfoot.  38 C.F.R. § 4.14.  Therefore, the Board finds that evaluations in excess of 30 percent for each foot disability are not warranted under Diagnostic Code 5284 and 5276.

However, the Board also finds that there are disabilities of each ankle that have until now been rated along with his disabilities of each foot.  Specifically, the Veteran had degenerative joint disease of the talonavicular joint, which is part of the ankle, as shown on examination in February 2012.  Furthermore, limitation of motion of the ankle is also shown in the February 2012 VA examination report, which reports extension to 0 degrees, and plantar flexion to 30 degrees, both of which are less than normal.  See 38 C.F.R. § 4.71, Plate II (showing that normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion of the ankle is 0 to 45 degrees).  The Board finds that the arthritis of both ankles, which results in limitation of motion, is not contemplated by the criteria associated with Diagnostic Code 5284, as that code only involves injuries of the foot.  The symptomatology associated with the ankle does not overlap that which is attributed to the Veteran's pes planus and hallux abductus.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon limitation of motion of the joints affected; in this case, the ankles.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated 10 percent when moderate and 20 percent when marked.  The Board finds that examination of the ankles in February 2012 reveals dorsiflexion of each ankle that is absent and plantar flexion of the ankle that is reduced by one-third.  Overall, the Board finds that this represents marked limitation of motion of each of the Veteran's ankles.  Therefore, the Veteran is entitled to separate 20 percent ratings for arthritis of the talonavicular joints of each ankle.  Since this is the maximum rating that can be assigned for limitation of motion of the ankle, any discussion of additional limitation of motion during flare-ups is not necessary.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).

Ratings under any other foot or ankle diagnostic codes are not warranted, because the Veteran does not demonstrate the symptomatology associated with any other diagnosis.

Therefore, the Board concludes that, while disability ratings in excess of 30 percent are not warranted for each of the Veteran's foot disabilities, he is entitled to separate 20 percent evaluations for marked limitation of motion of each ankle.  To this extent, the Veteran's claims are granted.

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right and left ankle disabilities warrant separate 20 percent disability ratings, and these ratings are granted.  With regard to any rating in excess of 30 percent for the right and left foot disabilities, the evidence preponderates against the claims, and they are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the foot and ankle disabilities that are not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria, and there are higher and separate ratings for additional symptomatology.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased schedular and/or extraschedular rating for pes planus with hallux abductus of the left foot, currently evaluated as 30 percent disabling, is denied. 

An increased schedular and/or extraschedular rating for pes planus with hallux abductus of the right foot, currently evaluated as 30 percent disabling, is denied.

A separate 20 percent disability rating for arthritis of the talonavicular joints of the left ankle is granted, subject to the laws and regulations governing the payment of VA benefits.

A separate 20 percent disability rating for arthritis of the talonavicular joints of the right ankle is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


